SAWAYA, J.
The Department of Children and Families argues, and Appellees, the parents, agree, that the trial court erred in dismissing the Department’s dependency petition with prejudice without first giving the Department the opportunity to amend its petition. Fla. R. Juv. P. 8.310; Dep’t of Health & Rehabilitative Servs. v. S.H., 666 So.2d 1039, 1040 (Fla. 1st DCA 1996); In Interest of A.S., 586 So.2d 1072 (Fla. 1st DCA 1991). Therefore, we reverse the order of dismissal and remand this case to the trial court for further proceedings.
REVERSED AND REMANDED.
GRIFFIN and TORPY, JJ., concur.